Baker, X,
dissenting.
I agree with the majority’s finding that the trial court did not err when it denied appellant’s motion to suppress the evidence. I also would hold that the evidence was sufficient to affirm his conviction. I respectfully disagree with the majority’s finding that they “agree” with appellant’s argument that the “prior sales” evidence was of only “slight probative value” requiring that we hold that the trial court committed reversible error in admitting that evidence at appellant’s trial.
With regard to whether the probative value outweighed the prejudice, “[t]he responsibility for balancing these competing considerations is largely within the sound discretion of the trial court.” Coe v. Commonwealth, 231 Va. 83, 87, 340 S.E.2d 820, 823 (1986). The generally recognized test is whether “the legitimate probative value outweighs the incidental prejudice to the accused.” Hawks v. Commonwealth, 228 Va. 244, 247, 321 S.E.2d 650, 652 (1984). The majority holds, as a matter of law under the facts of this case, that the trial court abused its discretion. I respectfully cannot join in that decision.
The majority relies on Donahue v. Commonwealth, 225 Va. 145, 300 S.E.2d 768 (1983); Eccles v. Commonwealth, 214 Va. 20, 197 S.E.2d 332 (1973); and Boyd v. Commonwealth, 213 Va. 52, 189 S.E.2d 359 (1972).
*225To determine why the Supreme Court of Virginia held that prior convictions evidence was improperly admitted in Boyd, Eccles and Donahue, we need only to examine the facts of those cases.
In Boyd, the trial court instructed the jury that prior sales “may be considered by the jury as bearing on the issue of whether the prior offenses constituted part of a general scheme, of which the crime charged is a part.” Boyd, 213 Va. at 53, 189 S.E.2d at 359. This clearly was error. There was no evidence that a “common scheme” was involved and the prior offenses were not offered to show knowledge or intent.
In Eccles, the defendant, charged with selling marijuana, denied knowledge that two of his acquaintances sold the marijuana to an undercover agent. There was no direct evidence that Eccles knew of or was involved in the sale. After permitting the agent to show that on two other occasions he had observed Eccles “smoking marijuana,” the trial court instructed the jury that evidence “should be considered . . . only insofar as it might be evidence showing a knowledge of ‘this particular transaction ....’” Eccles, 214 Va. at 22, 197 S.E.2d at 333 (emphasis added). Obviously, whether Eccles smoked marijuana did not tend to prove Eccles’ knowledge that two of his friends sold marijuana to the undercover agent.
Donahue presented a similar, but not identical, issue to the one before us. Donahue, however, did not deny that he knowingly possessed the drugs. He contended only that he did not intend to sell them. In addition, the evidence used against Donahue was of prior convictions for drug sales.
Here, in his defense, appellant sought to prove that he did not know the cocaine was present in his residence and contended that it may have belonged to other persons who resided there. The Commonwealth was permitted to show by Linderman that on at least two recent occasions he had purchased the same type drug (cocaine) from appellant at this address. The issues were whether appellant knowingly possessed cocaine and whether he possessed it with the intent to distribute. The prior sales by appellant from the same place to the same person were not unrelated to the issue of appellant’s knowledge of the presence and character of the drug. This evidence related to appellant’s prior activities in this same residence in which the cocaine was seized that gave rise to his conviction for which he now appeals. The evidence admitted here did not show, as it did in *226Donahue, that appellant had been convicted of prior crimes, but, rather, only that his prior conduct was inconsistent with his claim that he did not know the cocaine was present in his residence. This evidence did not carry the same degree of prejudice as the evidence introduced in Donahue. The balancing of probative value against potential prejudice is clearly a matter for the exercise of sound discretion by the trial court. I believe that the evidence of appellant’s prior conduct, which obviously led to the charge for which he was on trial, was properly admitted to show that knowledge of the existence of the cocaine, even though it tended to show that he may have been guilty of other crimes. See Scott v. Commonwealth, 228 Va. 519, 526, 323 S.E.2d 572, 577 (1984). I would hold that Donahue does not require that we hold as a matter of law that the trial court wrongfully erred in finding that the probative value of the evidence outweighed any incidental prejudice.
In Cheng v. Commonwealth, 240 Va. 26, 393 S.E.2d 599 (1990), the Supreme Court held that “every fact, however remote or insignificant, that tends to establish a probability or improbability of a fact in issue is admissible.” Id. at 39, 393 S.E.2d at 606 (citation omitted). In Spencer v. Commonwealth, 240 Va. 78, 393 S.E.2d 609, cert. denied, 498 U.S. 908 (1990), the Court expressly stated that “[ejvidence of other crimes is admissible if it tends to prove any fact in issue, even though it also tends to show the defendant guilty of another crime.” Id. at 89, 393 S.E.2d at 616 (citations omitted). I acknowledge that whether other crimes evidence is admissible is subject to the test of whether its legitimate probative value outweighs the incidental prejudice to the accused. But the test to be employed on appeal is whether, as a matter of law, the trial court abused its discretion in finding that the probative value of the evidence outweighed the prejudice to the accused. In determining whether abuse of discretion has occurred, we must be mindful of the admonishment of the Supreme Court in Scott, 228 Va. at 526-27, 323 S.E.2d at 577:
[Wjhere a course of criminal conduct is continuous and interwoven, consisting of a series of related crimes, the perpetrator has no right to have the evidence “sanitized” so as to deny the jury knowledge of all but the immediate crime for which he is on trial. . . . Even where another crime is not inextricably linked with the offense on trial, it may nevertheless be proved if it shows the conduct and feeling of the accused toward his victim, his motive, *227intent, plan or scheme, or any other relevant element of the offense on trial . . .
... If the evidence of other conduct is connected with the present offense, or tends to prove any element or fact in issue at trial, it should be admitted, whether or not it tends to show the defendant guilty of another crime (underscoring supplied) (citations omitted).
See also Woodfin v. Commonwealth, 236 Va. 89, 95, 372 S.E.2d 377, 380-81 (1988), cert. denied, 490 U.S. 1009 (1989).
In Ferrell v. Commonwealth, 11 Va. App. 380, 399 S.E.2d 614 (1990), this Court held:
Whenever guilty knowledge is an essential element of the offense charged, evidence is admissible which tends to establish that knowledge, notwithstanding that it proves or tends to prove an offense other than that charged. In such cases the general rale ‘ ‘must yield to what has come to be known as the ‘guilty knowledge exception.’ ” Moreover, “if the evidence of other conduct is connected with the present offense, or tends to prove any element or fact in issue at trial, it should be admitted, whether or not it tends to show the defendant guilty of another crime.” Every fact, however remote or insignificant, that tends to establish a probability or improbability (e.g., appellant’s defense of lack of knowledge) of a fact in issue is admissible. Here, the evidence admitted at trial was clearly admissible to rebut appellant’s denial of knowledge that the property found in his possession and under his control was stolen.
Even where another crime is not inextricably linked with the offense on trial, it may nevertheless be proved if it shows the conduct and feeling of the accused toward his victim, his motive, intent, plan or scheme, or any other relevant element of the offense.
Id. at 388-89, 399 S.E.2d at 619 (emphasis added) (citations omitted). Ferrell’s application for a rehearing en banc to this Court was denied and his petition for an appeal to the Supreme Court of Virginia was refused on its merits.
*228In Devine v. Commonwealth, 107 Va. 860, 60 S.E. 37 (1908), the defendant was accused of selling without a license an “ardent spirit” that would produce intoxication. Evidence that the defendant had sold, but had not been convicted of selling, the same liquid to others over a period of two years was held admissible to show that the product would produce intoxication.
For the reasons stated, I would affirm the judgment of the trial court.